Citation Nr: 0701292	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned a 10 percent rating for bilateral 
tinnitus.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159.  The Court has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, the facts in this case are 
not in dispute and the veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).


Background

A review of the record indicates that in an April 1971 rating 
decision, the RO granted service connection for bilateral 
tinnitus and assigned an initial zero percent rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus.

In February 2003, the veteran submitted a claim for an 
increased rating for his service-connected bilateral 
tinnitus.  

In connection with his claim, the veteran was afforded a VA 
medical examination in March 2003, at which he reported 
ringing in both ears approximately two times weekly, lasting 
about one hour on each episode.  

In an August 2003 rating decision, the RO increased the 
rating for the veteran's bilateral tinnitus to 10 percent, 
effective February 6, 2002.  

The veteran appealed the RO's decision, arguing that a higher 
rating was warranted.  In his May 2004 substantive appeal, he 
indicated that he had been misunderstood at the time of his 
March 2003 VA medical examination.  He indicated that his 
tinnitus episodes occurred two to three times daily, not two 
to three times weekly, and that he never knew how long his 
episodes would last.  He further indicated that he had to 
sleep with the radio on at night to distract the ringing in 
his ears.  

In November 2006 written arguments, the veteran's 
representative argued that the veteran was entitled to 
separate 10 percent ratings for tinnitus of each ear.  


Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.  

The Board has considered the veteran's contentions regarding 
the frequency of his tinnitus.  Regardless of its frequency, 
however, a maximum 10 percent rating is warranted under 
Diagnostic Code 6260.  No higher rating is available in the 
Rating Schedule for tinnitus.  

The Board has also considered the contentions of the 
veteran's representative to the effect that separate 10 
percent ratings are warranted for tinnitus of each ear.  
However, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. 
§ 3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to rating in excess of 10 percent for tinnitus is 
denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


